DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of U.S. Patent No. 11,269,631 B2, in view of Hinton et al (hereinafter Hinton), U.S. Publication No. 2015/0006848 A1. 
Please note that in the interest of time, the examiner is selecting only one of the independent claims from the instant application and U.S. Patent for the table below.
Instant Application
U.S. Patent No. 11,269,631 B2
Claim 1.
	A method of extending fused multiply-add instructions, the method comprising: 
	receiving an extended fused multiply-add (FMA) instruction comprising a first subset of bits indicating a corresponding register for each operand of a fused multiply-add (FMA) operation and a second subset of bits indicating a different register storing data describing one or more transformations applicable to one or more operands of the FMA operation; and 
	performing, based on the extended FMA instruction.
Claim 1. 
	A method of extending fused multiply-add instructions, the method comprising: 
	receiving an extended fused multiply-add (FMA) instruction comprising a first subset of bits indicating each operand of a fused multiply-add (FMA) operation, a second subset of bits indicating one or more transformations applicable to one or more operands of the FMA operation, and a parameter indicating whether or not the one or more transformations will be performed; and 	performing, based on the extended FMA instruction and the parameter, the one or more transformations and the FMA operation.

U.S. Patent No. 11,269,631 B2 does not explicitly disclose bits indicating a corresponding register and bits indicating a different register.
However, Hinton discloses bits indicating a corresponding register [fig. 9C, register specifiers 958] and bits indicating a different register [fig. 9C, register specifiers 958].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hinton in the invention of U.S. Patent No. 11,269,631 B2, to implement bits indicating a corresponding register and bits indicating a different register, in order to avoid an increase in the amount of data that needs to be swapped in and out of the registers on context switches or power mode transitions, etc [Hinton, paragraph 69].
Claims 2, 11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 11, and 20, respectively, of U.S. Patent No. 11,269,631 B2, in view of Hinton.
Claims 3 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 13, respectively, of U.S. Patent No. 11,269,631 B2, in view of Hinton.
Claims 5 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 14, respectively, of U.S. Patent No. 11,269,631 B2, in view of Hinton.
Claims 6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 15, respectively, of U.S. Patent No. 11,269,631 B2, in view of Hinton.
Claims 7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 16, respectively, of U.S. Patent No. 11,269,631 B2, in view of Hinton.
Claims 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 17, respectively, of U.S. Patent No. 11,269,631 B2, in view of Hinton.
Claims 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 18, respectively, of U.S. Patent No. 11,269,631 B2, in view of Hinton.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10-11, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (hereinafter Yoshida), U.S. Publication No. 2010/0332803 A1, in view of Horley et al (hereinafter Horley), US. Publication No. 2021/0157592 A1.
Referring to claims 1, 10, and 19, taking claim 1 as exemplary, Yoshida discloses a method of extending fused multiply-add instructions, the method comprising: 
receiving an extended fused multiply-add (FMA) instruction [fig. 4] comprising a first subset of bits [fig. 4, bits 29-25, 18-14, 13-9, 4-0] indicating a corresponding register for each operand of a fused multiply-add (FMA) operation [paragraph 53, “The instruction format illustrated in FIG. 10 illustrates an example of an FMA instruction format”; “The 29th to 25th bits are an "RD" field of a 5-bit width, which specifies a destination register for storing the arithmetic operation result of the instruction”; “The 18th to 14th bits are an "RS1" field of a 5-bit width, which specifies an operand register 1 for storing a source operand 1 on which an instruction is to be arithmetically operated”; “The 13th to 9th bits are an "RS3" field of a 5-bit width, which specifies an operand register 3 for storing a source operand 3 when a 3-operand instruction FMA is to be arithmetically operated on an instruction”; “The 4th to 0th bits are an "RS2" field of a 5-bit width, which specifies an operand register 2 for storing a source operand 2 on which an arithmetic operation is to be executed”]; and
performing, based on the extended FMA instruction [fig. 1, paragraph 53, performing by element 15, based on the extended FMA instruction].
Yoshida does not explicitly disclose a second subset of bits indicating a different register storing data describing one or more transformations applicable to one or more operands of the FMA operation.
However, Horley discloses a second subset of bits indicating a different register storing data describing one or more transformations applicable to one or more operands of the FMA operation [fig. 8, Rm bits; paragraph 85, “Hence, the data in the general purpose register referenced using the Rm register specifier provides additional opcode bits for selecting which particular transformation function should be applied to the data operands provided by remaining source registers”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Horley in the invention of Yoshida, to implement disclose a second subset of bits indicating a different register storing data describing one or more transformations applicable to one or more operands of the FMA operation, in order to increase the range of different data processing operations that can be supported, which can be beneficial for performance because it may allow some operations which would otherwise require multiple instructions to be executed to instead be performed using a single instruction [Horley, paragraph 23].
	Referring to claims 2, 11, and 20, taking claim 2 as exemplary, the modified Yoshida discloses  the method of claim 1, wherein performing the one or more transformations and the FMA operation comprises loading, from the different register, the data describing the one or more transformations [Horley, fig. 8, Rm bits; paragraph 85, “Hence, the data in the general purpose register referenced using the Rm register specifier provides additional opcode bits for selecting which particular transformation function should be applied to the data operands provided by remaining source registers”; Yoshida, fig. 1, element 15 executing FMA instruction].
Referring to claims 6 and 15, taking claim 6 as exemplary, the modified Yoshida discloses the method of claim 1, wherein the one or more transformations comprise a bit shifting operation [Horley, paragraph 85, “For example the different transformation functions which could be selected based on bits from the data in register Rm could involve different arithmetic, logical, shift].
Claims 3-4, 7, 9, 12-13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Horley, as applied to claims 1 and 10 above, and further in view of Varma et al (hereinafter Varma), U.S. Publication No. 2019/0056916 A1.
Referring to claims 3 and 12, taking claim 3 as exemplary, the modified Yoshida does not explicitly disclose the method of claim 1, wherein the extended FMA instruction is one of a plurality of extended FMA instructions each corresponding to a different combination of transformation-operand groupings.
However, Varma discloses wherein the extended FMA instruction is one of a plurality of extended FMA instructions each corresponding to a different combination of transformation-operand groupings [fig. 1A, full opcode field 174 can have various values for each field and therefore each instruction can be a separate and different instruction, each instruction corresponding to a different combination of transformation-operand groupings].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Varma in the invention of the modified Yoshida, to implement wherein the extended FMA instruction is one of a plurality of extended FMA instructions each corresponding to a different combination of transformation-operand groupings, in order to provide efficient binary and ternary support in FMA circuits [Varma, paragraph 1].
Referring to claims 4 and 13, taking claim 4 as exemplary, the modified Yoshida discloses the method of claim 3, wherein each of the plurality of extended FMA instructions each comprise to a different opcode [Varma, fig. 1A, full opcode field 174 can have various values for each field and therefore each instruction can be a separate and different instruction with a different opcode value].
Referring to claims 7 and 16, taking claim 7 as exemplary, the modified Yoshida does not explicitly disclose the method of claim 1, wherein the one or more transformations comprises a rounding operation.
However, Varma discloses wherein the one or more transformations comprises a rounding operation [paragraph 48].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Varma in the method of the modified Yoshida, to implement wherein the one or more transformations comprises a rounding operation, in order to provide efficient binary and ternary support in FMA circuits [Varma, paragraph 1].
Referring to claims 9 and 18, taking claim 9 as exemplary, the modified Yoshida does not explicitly disclose the method of claim 1, wherein the one or more transformations comprises a conditional zeroing operation.
However, Varma discloses wherein the one or more transformations comprises a conditional zeroing operation [paragraph 40].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Varma in the method of the modified Yoshida, to implement wherein the one or more transformations comprises a conditional zeroing operation, in order to provide efficient binary and ternary support in FMA circuits [Varma, paragraph 1].
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Horley, as applied to claims 1 and 10 above, and further in view of Bainville et al (hereinafter Bainville), U.S. Publication No. 2020/0034145 A1.
Referring to claims 5 and 14, taking claim 5 as exemplary, the modified Yoshida does not explicitly disclose the method of claim 1, wherein the one or more transformations comprise a bit masking transformation.
However, Bainville discloses wherein the one or more transformations comprise a bit masking transformation [fig. 6, see last instruction of table; paragraphs 23, 55-57, Mask parameter; computations performed on non-masked elements].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bainville in the method of the modified Yoshida, to implement wherein the one or more transformations comprise a bit masking transformation, in order to reduce power consumption [Bainville, paragraph 57].
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Horley, as applied to claims 1 and 10 above, and further in view of Ford et al (hereinafter Ford), EP 1692612 B1.
Referring to claims 8 and 17, taking claim 8 as exemplary, the modified Yoshida does not explicitly disclose the method of claim 1, wherein the one or more transformations comprises a casting operation.
However, Ford discloses wherein the one or more transformations comprises a casting operation [paragraph 39, p. 7, lines 40, fig. 38].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ford in the method of the modified Yoshida, to implement wherein the one or more transformations comprises a casting operation, in order to provide efficient mechanism to enable data elements to be transformed [Ford, paragraph 39].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181